Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on August 19, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 3–14, 18, and 19 are now amended.
Claims 1–19 are pending in the application. 
RESPONSE TO ARGUMENTS
The amendment to the title is acceptable, therefore the objection to the title is withdrawn.
The amendments to the claims add sufficient structure to their text, and therefore, the Examiner finds that the claims no longer invoke 35 U.S.C. § 112(f). And since the claims no longer invoke 35 U.S.C. § 112(f), the related rejection under 35 U.S.C. § 112(b) is withdrawn as well. 
Claims 1–7, 11–13, 18, and 19 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0086092 (“Itada”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that Itada is deficient because “the two screens in Itada are switchably in tab display format,” and therefore, “the application selection screen W2 is an existing screen (i.e. an existing user interface), but is not newly created based on any input instruction.” (Response 14). The Examiner respectfully disagrees for two reasons.
First, the Applicant is misreading the claim language. Claim 1 does not say anything about when the screens need to be created, it merely describes creating a new “display image” to display on the display in response to the inputs. Thus, even if Itada has “existing” programming for each of its two screens W1 and W2, the actual “display image” of each screen is newly created every time the user inputs a request to switch tabs. That is, every time the user selects one of tabs W1 and W2, display control unit 30 follows the instructions 41 or 42 (see Itada ¶¶ 58–59) to replace whatever display unit 40 was previously displaying with a new image of the screen W1 or W2 requested by the user input.
Second, even if we accept the Applicant’s reading of the claim language, Itada still anticipates the Applicant’s narrower reading. Itada creates image selection screen W1 based on at least two different inputs: an input loading the image datasets into the computer, and/or an input selecting the image selection screen W1, e.g., via its tab. Itada likewise creates application selection screen W2 based on two different inputs: (1) the same input loading the same image datasets into the computer (by virtue of application selection screen comprising at least one of the imaging protocols from image selection screen W1), and/or (2) an input selecting the application selection screen W2, e.g., via its tab. Notably, with respect to (1), this is the same input as was used for image selection screen W1. That is, Itada explicitly discloses an input of loading an image dataset (e.g., the TOF imaging protocol 3000), and then creating both an image selection screen W1 comprising TOF imaging protocol 3000, see Itada ¶ 83, and also an application selection screen W2 comprising the same “image of imaging protocol 3000.” See Itada ¶ 92. Thus, both screens are “based on” (at least in some respect) the input of the image dataset for imaging protocol 3000.
The Applicant contends that application selection screen W2 “is an existing screen,” (Response 14), but at best, that can only be true at the moment when the user selects tab W2. However, since application selection screen W2 exists, it necessarily had to be “newly created” at some point, and whenever that point occurs, Itada satisfies the step of “create a new display image having a tab and a viewer region different from the viewer region of the display image displayed on a display based on the input instruction. 
Regarding claims 5 and 11–13, the Applicant contends that the rejection is deficient for a similar reason “as Point 1 in the previous section,” however, as explained above, the rationale behind the Applicant’s “Point 1” is incorrect for at least the two reasons given above. Accordingly, “Point 1” fails to carry forward to those claims.  
For these reasons, the rejection under 35 U.S.C. § 102 based on Itada stands.
Claims 1, 2, 8, 9, and 14–19 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese Patent Application Publicaiton No. 2007-293521 A (“Niwa”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
Specifically, the Applicant contends that Niwa is deficient because “none of the plural groups of medical images is newly created based on any input instruction.” (Response 15). Respectfully, this argument makes the same mistake as with the Itada rejection. Claim 1 does not say anything about when the groups of medical images need to be created, it merely describes creating a new “display image” to display on the display in response to the inputs. Thus, even if Niwa has pre-existing groups of medical images grouped into different tabs, the actual “display image” of each group is newly created every time the user inputs a request to switch tabs. That is, every time the user selects one of the tabs 111, system 1 executes instructions that replace whatever group of medical images 112, 113 it previously displayed with a new image of a screen comprising the medical images corresponding to the newly selected tab.
Accordingly, the Applicant’s traversal of this rejection is not persuasive, and the rejection stands.
Since all grounds of rejection stand, the Applicant’s request for a notice of allowance (Response 17) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on July 11, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

I.	ITADA DISCLOSES CLAIMS 1–7, 11–13, 18, AND 19.
Claims 1–7, 11–13, 18, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0086092 (“Itada”).
Claim 1
Itada discloses:
A medical image display control device comprising: a processor, configured to: 
“FIG. 2 is a functional block diagram showing a functional configuration example of the medical diagnostic imaging apparatus 1 according to the exemplary embodiment.” Itada ¶ 54. As shown in FIG. 2, the display control unit 12 includes several units 21–50 which will be discussed below. Itada ¶ 54. Each of the units is driven by a “main control unit 30,” i.e., the claimed processor. See Itada ¶¶ 46–54. 
receive an input instruction;
An “input unit 50 outputs an input signal corresponding to a user action such as selection of an application or image dataset.” Itada ¶ 53. 
create a display image having a tab and a viewer region in which at least a medical image is displayed, 
In response to the input unit 50 conveying a user action selecting an image dataset, “the examination data described in FIG. 4 is acquired by a conventional medical diagnostic imaging apparatus,” Itada ¶ 80, and “image datasets are displayed on an image selection screen.” Itada ¶ 81. As shown in FIG. 6, the “image selection screen” comprises an image with both a tab W1 and a separate region in which up to six medical images are displayed. Itada ¶ 82 and FIG. 6.
and create a new display image having a tab and a viewer region different from the viewer region of the display image displayed on a display 
The display control unit 12 additionally creates an “application selection screen W2,” which is “displayed switchably in tab display format.” Itada ¶ 87. As shown in FIG. 7, the application selection screen has its own tab W2, plus a separate region, distinct from that of the image selection screen, that displays both a list of image processing applications and one or more image datasets. Itada ¶¶ 88–91.
based on the input instruction;
Both the image selection screen W1 and the application selection screen W2 are created based on the input instruction. The image selection screen W1 displays (1) the image datasets that are input into the system and also displays (2) the patient information and modality type contained in the common accompanying information on the examination data, Itada ¶¶ 83–84. The application selection screen W2 is displayed responsive to user selections, see Itada ¶¶ 85–86, and likewise displays at least some of the datasets that were input earlier. See Itada ¶ 92.
perform control such that the tab of the new display image and the already displayed tab are displayed so as to be selectable on the display;
As shown in FIG. 6, the tabs for both screens W1 and W2 are displayed so as to be selectable. Itada ¶ 82.
and perform control such that in a case where any tab of the tabs displayed on the display is selected, the viewer region corresponding to the selected tab is switched with the already displayed viewer region and is displayed on the display.
“When the tab of Application Selection Screen is pressed, an application selection screen W2 is brought up.” Itada ¶ 82. The Application Selection Screen is displayed by executing the “application list display section 42.” Itada ¶ 59.
Claim 2
Itada discloses the medical image display control device according to claim 1, 
wherein the viewer region includes an image display region in which the medical image is displayed 
“Each of six screen segments on the right of the image selection screen W1 shown in the example of FIG. 6 displays an image of an image dataset of the examination data.” Itada ¶ 83.
and at least one or more regions of a patient information region in which information regarding a patient is displayed, an inspection list region in which information regarding each inspection is displayed for each inspection, a thumbnail display region in which the medical image acquired in one inspection is reduced and displayed, or a toolbar region in which a plurality of input instruction buttons are displayed.
Regarding both the patient information region and the inspection list region, Itada discloses that “the left side of the image selection screen W1 in FIG. 6 displays the patient information and modality type contained in the common accompanying information on the examination data.” Itada ¶ 84. The claim only requires “one or more” of the foregoing regions, and thus, the two aforementioned regions are enough to anticipate this claim. 
Claim 3
Itada discloses the medical image display control device according to claim 1, wherein the processor is further configured to:
switch between whether or not to apply image processing on the same medical image to be displayed on a first tab to the same medical image to be displayed in a selection of a tab other than the first tab in a case where the same medical image is displayed in a selection of any tab of a plurality of tabs.
“As with the example of FIG. 6, in FIG. 7, Image Selection Screen and Application Selection Screen are displayed switchably in tab display format. FIG. 7 shows an example of a display after an image dataset of imaging protocol 3000 is selected on the image selection screen W1 of FIG. 6 and a transition to the application selection screen W2 takes place.” Itada ¶ 87. “A list of applications is shown on the left side of FIG. 7.” Itada ¶ 88. In general, each of the applications in the list apply “image processing” to the image that was selected in the image selection screen W1. Itada ¶¶ 88–89. “[T]he application selected on the application selection screen W2 can be started for the image dataset selected on the image selection screen W1.” Itada ¶ 91.
Claim 4
Itada discloses the medical image display control device according to claim 2, wherein the processor is further configured to:
switch between whether or not to apply image processing on the same medical image to be displayed on a first tab to the same medical image to be displayed in a selection of a tab other than the first tab in a case where the same medical image is displayed in a selection of any tab of a plurality of tabs.
“As with the example of FIG. 6, in FIG. 7, Image Selection Screen and Application Selection Screen are displayed switchably in tab display format. FIG. 7 shows an example of a display after an image dataset of imaging protocol 3000 is selected on the image selection screen W1 of FIG. 6 and a transition to the application selection screen W2 takes place.” Itada ¶ 87. “A list of applications is shown on the left side of FIG. 7.” Itada ¶ 88. In general, each of the applications in the list apply “image processing” to the image that was selected in the image selection screen W1. Itada ¶¶ 88–89. “[T]he application selected on the application selection screen W2 can be started for the image dataset selected on the image selection screen W1.” Itada ¶ 91.
Claim 5
Itada discloses the medical image display control device according to claim 1, wherein, 
in a case where the processor receives an input instruction related to two or more medical images, the processor creates the new display images, each including a viewer region in which the two or more medical images are displayed so as to be comparable.
FIG. 16 illustrates an example of the Application Selection Screen W2 previously illustrated in FIG. 7, after the input unit 50 receives a selection of one of the applications. Itada ¶¶ 150–151. In response, “the extraction unit 33 extracts image datasets available for use by the selected application from the acquired examination data,” Itada ¶ 151, and since the images from protocols 5000 and 6000 are applicable, “the image datasets of imaging protocols 5000 and 6000 are displayed in the adaptive image dataset list display section 45 of the application selection screen W1.” Itada ¶ 152.
Claim 6
Itada discloses the medical image display control device according to claim 2, wherein, 
in a case where the processor receives an input instruction related to two or more medical images, the processor creates the new display images, each including a viewer region in which the two or more medical images are displayed so as to be comparable.
FIG. 16 illustrates an example of the Application Selection Screen W2 previously illustrated in FIG. 7, after the input unit 50 receives a selection of one of the applications. Itada ¶¶ 150–151. In response, “the extraction unit 33 extracts image datasets available for use by the selected application from the acquired examination data,” Itada ¶ 151, and since the images from protocols 5000 and 6000 are applicable, “the image datasets of imaging protocols 5000 and 6000 are displayed in the adaptive image dataset list display section 45 of the application selection screen W1.” Itada ¶ 152.
Claim 7
Itada discloses the medical image display control device according to claim 3, wherein, 
in a case where the processor receives an input instruction related to two or more medical images, the processor creates the new display images, each including a viewer region in which the two or more medical images are displayed so as to be comparable.
FIG. 16 illustrates an example of the Application Selection Screen W2 previously illustrated in FIG. 7, after the input unit 50 receives a selection of one of the applications. Itada ¶¶ 150–151. In response, “the extraction unit 33 extracts image datasets available for use by the selected application from the acquired examination data,” Itada ¶ 151, and since the images from protocols 5000 and 6000 are applicable, “the image datasets of imaging protocols 5000 and 6000 are displayed in the adaptive image dataset list display section 45 of the application selection screen W1.” Itada ¶ 152.
Claim 11
Itada discloses the medical image display control device according to claim 1, wherein, 
in a case where the processor receives an input instruction related to a snapshot function of storing the viewer region in a state in which a display state is restorable, such that the viewer region is stored by the snapshot function, the processor creates a new display image including the stored viewer region.
“Furthermore, with the medical diagnostic imaging apparatus 1 according to the present exemplary embodiment, when image processing is interrupted, the interrupted process can be resumed.” Itada ¶ 134. Specifically, “start data is generated and stored in the start data storage unit 22 when an application is started,” and thus, “the application can be resumed easily using the start data.” Itada ¶ 134. “Also, the start data may be designed to be able to reproduce not only the process performed on the image dataset by the application, but also a display and the like existing at a time of the interruption. For example, a state of tab and button display at the time of the interruption may be stored as start data, allowing the display at the time of the interruption to be reproduced.” Itada ¶ 134.
Claim 12
Itada discloses the medical image display control device according to claim 2, wherein, 
in a case where the processor receives an input instruction related to a snapshot function of storing the viewer region in a state in which a display state is restorable such that the viewer region is stored by the snapshot function, the processor creates a new display image including the stored viewer region.
“Furthermore, with the medical diagnostic imaging apparatus 1 according to the present exemplary embodiment, when image processing is interrupted, the interrupted process can be resumed.” Itada ¶ 134. Specifically, “start data is generated and stored in the start data storage unit 22 when an application is started,” and thus, “the application can be resumed easily using the start data.” Itada ¶ 134. “Also, the start data may be designed to be able to reproduce not only the process performed on the image dataset by the application, but also a display and the like existing at a time of the interruption. For example, a state of tab and button display at the time of the interruption may be stored as start data, allowing the display at the time of the interruption to be reproduced.” Itada ¶ 134.
Claim 13
Itada discloses the medical image display control device according to claim 3, wherein, 
in a case where the processor receives an input instruction related to a snapshot function of storing the viewer region in a state in which a display state is restorable such that the viewer region is stored by the snapshot function, the processor creates a new display image including the stored viewer region.
“Furthermore, with the medical diagnostic imaging apparatus 1 according to the present exemplary embodiment, when image processing is interrupted, the interrupted process can be resumed.” Itada ¶ 134. Specifically, “start data is generated and stored in the start data storage unit 22 when an application is started,” and thus, “the application can be resumed easily using the start data.” Itada ¶ 134. “Also, the start data may be designed to be able to reproduce not only the process performed on the image dataset by the application, but also a display and the like existing at a time of the interruption. For example, a state of tab and button display at the time of the interruption may be stored as start data, allowing the display at the time of the interruption to be reproduced.” Itada ¶ 134.
Claims 18 and 19
Claims 18 and 19 recite the same method that the device of claim 1 performs, and a generic storage for storing executable instructions for the same, respectively. Therefore, both claims are rejected according to the same findings and rationale as provided above for claim 1.
II.	NIWA DISCLOSES CLAIMS 1, 2, 8, 9, AND 14–19.
Claims 1, 2, 8, 9, and 14–19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese Patent Application Publicaiton No. 2007-293521 A (“Niwa”). 
Please note: this rejection cites and quotes from the European Patent Office’s machine translation of the publication, a copy of which is attached to this Office Action. The Applicant already provided a copy of the Niwa reference as part of “Cite No. 3” on the July 23, 2021 Information Disclosure Statement, and therefore, the Office will not reproduce a second copy of the reference in this record.
Claim 1
Niwa discloses:
A medical image display control device comprising: 
“FIG. 4 shows a detailed configuration of the image display system 1.” Niwa ¶ 36.
receive an input instruction; 
The system 1 includes an image display device 10, which includes an input device 12 that receives operations from an operator. Niwa ¶ 20.
create a display image having a tab and a viewer region in which at least a medical image is displayed, and create a new display image having a tab and a viewer region different from the viewer region of the display image 
The system 1 further includes programming that creates the screen shown in FIG. 11. “As shown in FIG. 11, a plurality of tabs 111 are displayed on the GUI screen. The display control unit 14 groups the medical images with reference to the incidental information of the medical images. For example, medical images are grouped by examination with reference to the date and incidental information of the examination. Each tab 111 is associated with a group of medical images.” Niwa ¶ 70. More specifically, for each tab 111 there is (1) a display of the tab itself, and (2) a separate region that displays medical images 112, 113 associated therewith. Niwa FIG. 11 and ¶ 70. 
System 1 has thus created a first display image having a tab 111 and a viewer region in which at least one medical image 112, 113 (e.g., the tab 111 corresponding to the 2005/9/6 MR images), but also created a separate “new” display image having a separate tab 111 (e.g., either one of the tabs for the 2005/9/5 CT or 2006/2/5 CT) with its own corresponding viewer region 
displayed on a display based on the input instruction;
The manner in which either tab is displayed is based on whether the tab is targeted by an operator’s input instruction. Niwa ¶ 71.
perform control such that the tab of the new display image and the already displayed tab are displayed so as to be selectable on the display;
“When any tab 111 is pressed by the operator, the display control unit 14 searches for and displays the medical image of the corresponding group from the incidental information.” Niwa ¶ 71. 
and perform control such that in a case where any tab of the tabs displayed on the display is selected, the viewer region corresponding to the selected tab is switched with the already displayed viewer region and is displayed on the display.
“When the tab 111 is pressed, a group of medical images associated with the tab 111 is tiled.” Niwa ¶ 72.
Claim 2
Niwa discloses the medical image display control device according to claim 1, 
wherein the viewer region includes an image display region in which the medical image is displayed 
“When the tab 111 is pressed, a group of medical images associated with the tab 111 is tiled.” Niwa ¶ 72.
and at least one or more regions of a patient information region in which information regarding a patient is displayed, an inspection list region in which information regarding each inspection is displayed for each inspection, a thumbnail display region in which the medical image acquired in one inspection is reduced and displayed, or a toolbar region in which a plurality of input instruction buttons are displayed.
“As shown in FIG. 12, [an] interpretation report 117 converted into an image format is displayed as an image side by side with other medical images 112 and 113 in the area where the medical image is displayed.” Niwa ¶ 77. “An interpretation report is a document that describes the findings based on the interpretation of medical images,” Niwa ¶ 4, and is therefore “information regarding a patient” within the meaning of claim 2.
Claim 8
Niwa discloses the medical image display control device according to claim 1, wherein, 
in a case where the processor receives an input instruction related to an image series including a plurality of medical images acquired in one inspection, the processor creates the new display images, each including a viewer region in which the plurality of medical images of the image series are displayed by a predetermined number of images, the number of the new display images corresponding to the plurality of medical images.
“When the tab 111 is pressed, a group of medical images associated with the tab 111 is tiled. The tile display is a format for displaying a medical image in a matrix shape. First, the medical image 112 included in the interpretation report created according to the examination is displayed first, and then the other medical images 113 are displayed in the order of the series. Even within the series, the image ID information is displayed in ascending order.” Niwa ¶ 72. “For example, all medical images created by an examination with an X-ray CT device performed on September 5, 2005 are associated with one tab 111 as a group.” Niwa ¶ 70.
Claim 9
Niwa discloses the medical image display control device according to claim 2, wherein, 
in a case where the reception unit receives an input instruction related to an image series including a plurality of medical images acquired in one inspection, the creation unit creates the new display images, each including a viewer region in which the plurality of medical images of the image series are displayed by a predetermined number of images, the number of the new display images corresponding to the plurality of medical images.
“When the tab 111 is pressed, a group of medical images associated with the tab 111 is tiled. The tile display is a format for displaying a medical image in a matrix shape. First, the medical image 112 included in the interpretation report created according to the examination is displayed first, and then the other medical images 113 are displayed in the order of the series. Even within the series, the image ID information is displayed in ascending order.” Niwa ¶ 72. “For example, all medical images created by an examination with an X-ray CT device performed on September 5, 2005 are associated with one tab 111 as a group.” Niwa ¶ 70.
Claim 14
Niwa discloses the medical image display control device according to claim 1, 
wherein the processor creates a display image having identification information for identifying the medical image to be displayed in the viewer region on the tab corresponding to the viewer region.
“Each tab 111 is displayed in chronological order with reference to the date incidental information attached to the medical image.” Niwa ¶ 71.
Claim 15
Niwa discloses the medical image display control device according to claim 14, 
wherein the identification information includes a mark associated with each medical image.
“Each tab 111 is displayed in chronological order with reference to the date incidental information attached to the medical image.” Niwa ¶ 71.
Claim 16
Niwa discloses the medical image display control device according to claim 14, 
wherein the identification information includes character information indicating information related to the medical image.
“Each tab 111 is displayed in chronological order with reference to the date incidental information attached to the medical image.” Niwa ¶ 71.
Claim 17
Niwa discloses the medical image display control device according to claim 15, 
wherein the identification information includes character information indicating information related to the medical image.
“Each tab 111 is displayed in chronological order with reference to the date incidental information attached to the medical image.” Niwa ¶ 71. “For example, all medical images created by an examination with an X-ray CT device performed on September 5, 2005 are associated with one tab 111 as a group.” Niwa ¶ 70.
Claims 18 and 19
Claims 18 and 19 recite the same method that the device of claim 1 performs, and a generic storage for storing executable instructions for the same, respectively. Therefore, both claims are rejected according to the same findings and rationale as provided above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Niwa as applied to claim 1 above, and further in view of Itada.
Claim 3
Niwa teaches the medical image display control device according to claim 1, but does not appear to explicitly disclose a switching unit that switches between whether or not to apply image processing on the same medical image to be displayed on a first tab to the same medical image to be displayed in a selection of a tab other than the first tab in a case where the same medical image is displayed in a selection of any tab of a plurality of tabs.
Itada, however, teaches a processor configured to:
switch between whether or not to apply image processing on the same medical image to be displayed on a first tab to the same medical image to be displayed in a selection of a tab other than the first tab in a case where the same medical image is displayed in a selection of any tab of a plurality of tabs.
“As with the example of FIG. 6, in FIG. 7, Image Selection Screen and Application Selection Screen are displayed switchably in tab display format. FIG. 7 shows an example of a display after an image dataset of imaging protocol 3000 is selected on the image selection screen W1 of FIG. 6 and a transition to the application selection screen W2 takes place.” Itada ¶ 87. “A list of applications is shown on the left side of FIG. 7.” Itada ¶ 88. In general, each of the applications in the list apply “image processing” to the image that was selected in the image selection screen W1. Itada ¶¶ 88–89. “[T]he application selected on the application selection screen W2 can be started for the image dataset selected on the image selection screen W1.” Itada ¶ 91.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to program Niwa with Itada’s functionality for performing image processing on a given image, such that wherever the image is displayed, it is displayed having been processed in accordance with Itada’s image processing applications. One would have been motivated to combine Itada with Niwa because Itada’s technique for applying relevant image processing to a given medical image “reduce[s] operational burden on the user by distinguishing between operations which can be automated and operations which require user inputs, based on purposes of examination as well as on imaging conditions and the like and thereby controlling progress of the entire examination.” Itada ¶ 4.
Claim 10 
Niwa, as combined with Itada, teaches the medical image display control device according to claim 3, wherein, 
in a case where the processor receives an input instruction related to an image series including a plurality of medical images acquired in one inspection, the processor creates the new display images, each including a viewer region in which the plurality of medical images of the image series are displayed by a predetermined number of images, the number of the new display images corresponding to the plurality of medical images.
“When the tab 111 is pressed, a group of medical images associated with the tab 111 is tiled. The tile display is a format for displaying a medical image in a matrix shape. First, the medical image 112 included in the interpretation report created according to the examination is displayed first, and then the other medical images 113 are displayed in the order of the series. Even within the series, the image ID information is displayed in ascending order.” Niwa ¶ 72. “For example, all medical images created by an examination with an X-ray CT device performed on September 5, 2005 are associated with one tab 111 as a group.” Niwa ¶ 70.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176